Citation Nr: 1526685	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease with left upper extremity (LUE) radiculopathy, cervical spine (claimed as a neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active duty service from April 1973 to April 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied the Veteran's claim for service connection for degenerative disc disease, with LUE radiculopathy, cervical spine.  The Veteran filed a notice of disagreement as to the determination in August 2010.

In March 2014, the Board found that degenerative disc disease of the cervical spine was not incurred in or aggravated by active service, and denied the claim. The Veteran appealed the Board's March 2014 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for degenerative disc disease of the cervical spine, and remanding the claim to the Board for further proceedings consistent with the JMR.

While the Veteran had a private attorney representing him before the Court, the September 2010 VA Form 21-22 (appointing Disabled American Veterans (DAV) as the Veteran's representative in all of the matters pending before the Board) remains in effect, and the Veteran has made no indication of a desire to change his representation before the Board.  Thus, the Veteran retains the same representative for the cervical spine issue before the Board.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals that they are either duplicative or irrelevant to the issue on appeal.  A review of the documents in VBMS reveals the April 2015 JMR and Order; as well a May 2015 Appellant's Brief from DAV.

For reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the point raised in the parties' joint motion for remand, and the Board's review of the claims file, further AOJ action on the claim on appeal is warranted. 

The April 2015 JMR notes that the Board erred in failing to provide sufficient reasons or bases for its reliance on the May 2010 VA medical examination and opinion.  

The Veteran contends that he has a current neck disability related to an awkward landing during a parachute jump in service.  He states that he experienced neck symptomatology during service and continuously since.  The Veteran's claims file confirms that he participated in extensive parachute jumping.  The Board also observes that service connection is in effect for a lumbar spine disability, due to a parachute jump incident in service. 

In May 2010, the Veteran was afforded a VA examination to assess the nature and etiology of his neck disability.  He reiterated his contentions that he experienced neck pain throughout service subsequent to an awkward landing during a parachute jump; and such pain continues today.  He also stated that he has not had a neck injury since military discharge.  After the necessary tests, and examining the Veteran, the VA examiner diagnosed degenerative disc disease of the cervical spine with LUE radiculopathy.  The VA examiner indicated that he thoroughly reviewed the claims file.  He found that the neck condition was less likely than not related to the Veteran's active service.  The examiner reasoned, in part, that the Veteran was seen for one neck complaint in service that appeared to be a self-limited strain.  He indicated that there were no noted symptoms suggestive of degenerative disc disease until several years post service.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because VA undertook to provide a medical opinion for the claim currently on appeal, the Board must ensure that the opinion is adequate in order to render a fully informed decision.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, although the May 2010 VA examiner's opinion was based on a review of the Veteran's in-service and post-service treatment records, the examiner did not clearly consider all relevant evidence in rendering the opinion-particularly, the Veteran's assertions as to the continuity of symptoms since service and other assertions.  Instead, the examiner appears to have relied only upon a lack of treatment until several years post service to provide the negative opinion.  In this regard, the Board notes that an August 2007 VA treatment record documents the Veteran's report of "several year" history of neck pain and left upper extremity weakness and numbness.  A diagnosis of cervical spine stenosis and multilevel degenerative disc disease was noted in August 2007; and he underwent neck surgery in September 2007.  In addition, the Veteran contends that his neck has continuously him bothered from the awkward landing during a parachute jump in 1992 through the remaining year of service, and continuously since service.  As mentioned above, the VA opinion did not explicitly address the Veteran's lay statements regarding onset and continuity of symptomatology for his current neck disorder.

Under the circumstances noted above, the Board finds that the opinion provided by the May 2010 examiner is inadequate, and that a further medical opinion addressing the medical nexus, if any, between the current neck disorder and service-to include specific consideration of the Veteran's assertions regarding onset and continuity of symptomatology, is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ should, if possible, obtain an addendum opinion from the individual who conducted the previous examination in May 2010.  If the prior examiner is not available, the AOJ should obtain an opinion, based on a review of the claims file, from another appropriate physician.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

Prior to arranging to obtain further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include outstanding VA treatment records.  Notably, as VA treatment records dated through February 2011 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since February 2011.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the May 2010 VA examiner.  

If the examiner who provided the May 2010 opinion is unavailable, the opinion should be obtained by another appropriate physician, based on claims file review (if appropriate).  The need for further examination is left to the discretion of the physician offering the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.

Following a review of the claims file, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that current cervical spine disability had its onset during service, or is otherwise medically related to in-service injury or disease-to particularly include an awkward landing during a parachute jump, as alleged.

In providing the requested opinion, the examiner must consider and discuss all pertinent medical evidence and lay assertions-to particularly include the Veteran's assertions as to the occurrence of an in-service neck injury, and as to onset and  continuity of neck symptoms in and since service (which he is competent to assert). 

The examiner must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claim for service connection for cervical spine disability with LUE radiculopathy, on the merits, in light of all pertinent evidence (to include all evidence received since the last adjudication of the claim in the September 2010 statement of the case) and legal authority. 

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




